
	
		I
		111th CONGRESS
		2d Session
		H. R. 4961
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Clarke (for
			 herself, Mr. Meeks of New York,
			 Ms. Fudge, and
			 Mr. Meek of Florida) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To provide for the establishment of the Haitian-American
		  Enterprise Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Haitian Private Sector Encouragement
			 Act of 2010.
		2.PurposesThe purposes of this Act are to
			 promote—
			(1)development of the
			 Haitian private sector, including small business, the agriculture sector, and
			 joint ventures with the United States and host country participants, and
			(2)policies and
			 practices conducive to private sector development in Haiti,
			through loans,
			 grants, equity investments, feasibility studies, technical assistance,
			 training, insurance, guarantees, and other measures.3.Designation of
			 Haitian-American Enterprise Fund
			(a)DesignationThe President is authorized to designate
			 one private, nonprofit organization established under State law as eligible to
			 receive funds and support under this Act upon a determination by the President
			 that the organization has been established for the purposes described in
			 section 2. For purposes of this Act, the organization so designated shall be
			 referred to as the Haitian-American Enterprise Fund.
			(b)Consultation
			 with CongressBefore
			 designating an organization under subsection (a), the President shall consult
			 with—
				(1)the majority
			 leader and minority leader of the Senate; and
				(2)the Speaker and
			 minority leader of the House of Representatives.
				(c)Additional
			 requirementsExcept to the
			 extent inconsistent with the provisions of this Act, paragraphs (3) through (5)
			 of section 201(d) of the Support for East European Democracy (SEED) Act of 1989
			 (22 U.S.C. 5421(d)) shall apply to the Haitian-American Enterprise Fund to the
			 same extent and in the same manner as such paragraphs apply to the
			 Polish-American Enterprise Fund, the Hungarian-American Enterprise Fund, the
			 Southern Africa Enterprise Development Fund, and other similarly situated
			 enterprise funds established by the United States Government.
			4.Grant to
			 Haitian-American Enterprise Fund
			(a)In
			 generalThe President, acting
			 through the Administrator of the United States Agency for International
			 Development, shall, from amounts appropriated pursuant to the authorization of
			 appropriations under section 7, provide a grant to the Haitian-American
			 Enterprise Fund, which shall be used to—
				(1)carry out the
			 purposes described in section 2, including to promote the policies and
			 practices described in subsection (b); and
				(2)pay the
			 administrative expenses of the Enterprise Fund.
				(b)Policies and
			 practicesThe policies and
			 practices referred to in subsection (a)(1) are policies and practices conducive
			 to the development of private property rights for the citizens of Haiti,
			 particularly Haitian citizens of limited economic means, through integration of
			 extralegal property arrangements employed by some Haitian citizens into
			 comprehensive modern property recordation systems that fix the economic
			 potential of assets, integrate disperse ownership information into one system,
			 hold citizens accountable, make assets fungible, connect citizens to one
			 another, and protect the integrity of commercial transactions.
			(c)OversightThe Administrator of the United States
			 Agency for International Development shall monitor the activities of the
			 Haitian-American Enterprise Fund.
			5.Treatment
			 equivalent to other enterprise funds; consultation with other enterprise
			 funds
			(a)In
			 generalExcept to the extent
			 inconsistent with the provisions of this Act, subsections (f) through (p) of
			 section 201 of the Support for East European Democracy (SEED) Act of 1989 (22
			 U.S.C. 5421) shall apply to the Haitian-American Enterprise Fund to the same
			 extent and in the same manner as such subsections apply to the Polish-American
			 Enterprise Fund, the Hungarian-American Enterprise Fund, the Southern Africa
			 Enterprise Development Fund, and other similarly situated enterprise funds
			 established by the United States Government.
			(b)Consultation
			 with other enterprise fundsThe Haitian-American Enterprise Fund may
			 consult extensively with other similarly situated enterprise funds established
			 by the United States Government in order to seek out best practices relating to
			 the start-up phase and other ongoing business matters of the Enterprise
			 Fund.
			6.Haitian-American
			 Economic Oversight Panel
			(a)EstablishmentThe President is authorized to establish
			 the Haitian-American Economic Oversight Panel (in this section referred to as
			 the Oversight Panel).
			(b)DutiesThe
			 Oversight Panel shall monitor the activities of the Haitian-American Enterprise
			 Fund and all other economic development initiatives of the United States for
			 Haiti.
			(c)MembershipThe Oversight Panel shall consist of
			 individuals appointed by the President after consultation with Congress, from
			 among United States citizens who are not officers or employees of any
			 government and who have demonstrated concern and commitment to the economic
			 development of Haiti.
			(d)ReportThe Oversight Panel shall submit to
			 Congress and the President an annual report on implementation of the Oversight
			 Panel’s duties for the preceding year, including a detailed description of
			 incidents of waste, fraud, and abuse relating to economic development
			 initiatives of the United States for Haiti.
			(e)Rule of
			 constructionNothing in this section shall be construed to affect
			 the authorities of the Haitian-American Enterprise Fund.
			7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the President to carry out this Act $240,000,000 for
			 fiscal year 2011.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			(c)Nonapplicability
			 of other lawsNotwithstanding
			 any other provision of law, amounts appropriated pursuant to the authorization
			 of appropriations under subsection (a) may be expended by the Haitian-American
			 Enterprise Fund for the purposes of this Act.
			
